
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.25


LOGO [g49060.jpg]


BUSINESS LOAN AGREEMENT


        This Business Loan Agreement (this "Agreement") is entered into by and
between Comerica Bank-California ("Bank") and Quidel Corporation, a Delaware
Corporation ("Borrower") as of this 29th day of August, 2002, at Bank's
headquarters office at 333 West Santa Clara Street, San Jose, California 95113.

        1.    Loans To Borrower.    Bank and Borrower agree that any loans which
Bank in its sole discretion has made or may now or hereafter make to Borrower
(sometimes hereinafter collectively referred to as the "Loan") shall be subject
to the terms and conditions of this Agreement unless otherwise agreed to in
writing by Bank and Borrower. In the event there are contradictions between the
provisions of this Agreement and any other written agreement with the Bank, this
Agreement shall prevail. Loan shall be subject to the terms and conditions of
this Agreement, promissory note(s) executed in connection herewith and/or
previously or subsequently executed, and all amendments, renewals and extensions
thereof (singularly or collectively, the "Note"), and all those certain security
agreements and/or such other security or other documents as Bank has required or
may now or hereafter require in connection with the Loan (collectively, the
"Loan Documents").

        2.    Legal Effect.    This Agreement supplements the terms and
conditions of the Loan Documents. Except as otherwise specified herein, all
terms used in this Agreement shall have the same meaning as given in the Note
and/or Loan Documents which are incorporated herein by this reference. Any and
all terms used in this Agreement, the Note and/or the Loan Documents shall be
construed and defined in accordance with the meaning and definition of such term
under and pursuant to the California Uniform Commercial Code, as amended. Except
as specifically modified hereby, all of the terms and conditions of the Note
and/or the Loan Documents shall remain in full force and effect.

        3.    Interest Rate; Payment Terms; Loan Fees.    The principal and
interest on the Loan shall be payable on the terms set forth in the Note and/or
the Loan Documents. If applicable, a loan fee shall be paid concurrently with
the execution of this Agreement. In addition, Borrower shall pay such additional
loan fees from time to time in the future as agreed between Bank and Borrower.

        4.    Security.    As security for Borrower's obligations to Bank under
this Agreement, the Note and/or the Loan Documents and all other indebtedness
and liabilities whatsoever of Borrower to Bank, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
evidenced by the Note and/or the Loan Documents (collectively, the
"Indebtedness"), Borrower hereby grants to Bank, prior to or simultaneously with
the borrowing hereunder, a continuing security interest of first priority,
subject to all Permitted Liens, in all accounts receivable, inventory, equipment
and intangibles and all proceeds thereof, and in all collateral provided to Bank
pursuant to any security agreement and/or all collateral that is delivered to
Bank and/or which Bank possesses and all proceeds thereof, (collectively, the
"Collateral"). As used herein, "Permitted Liens" shall include all of the
following: (i) liens securing the Indebtedness; (ii) existing liens;
(iii) purchase money security interests in specific items of equipment;
(iv) liens for taxes, assessments or charges of any governmental authority for
claims not yet due and payable or being contested in good faith by appropriate
proceedings and reserved on Borrower's books to the extent required by generally
accepted accounting practice and deemed adequate by Borrower; (v) additional
security interests consented to by Bank; (vi) statutory liens of landlords and
liens of carriers, warehousemen, consignees, buyers, mechanics, materialmen,
bankers and other liens imposed by law and created in the ordinary course of
business for amounts not yet due and payable or being contested in good faith;
(vii) liens incurred and deposits made in the ordinary course of business in
connection with workers' compensation, unemployment

1

--------------------------------------------------------------------------------


insurance and other types of social security benefits or to secure the
performance (including by way of surety bonds or appeal bonds) of tenders, bids,
leases, contracts, statutory obligations or similar obligations or arising as a
result of progress payments under contracts, in each case in the ordinary course
of business and not relating to the repayment of debt; (viii) any attachment or
judgment lien in existence less than 10 days after the entry thereof or with
respect to which (a) execution has been stayed, or (b) payment is covered in
full by insurance, provided that such acquisition does not create an Event of
Default; (ix) liens existing on assets of any entity at the time such entity
becomes a subsidiary of Borrower, provided (a) such lien was not created in
contemplation of such person becoming a subsidiary, and (b) such lien does not
encumber any assets other than the assets subject to such lien at the time such
entity becomes a subsidiary; (x) any lien constituting a renewal, extension or
replacement of any Permitted Lien, (xi) other liens incidental to the conduct of
the business or the ownership of the assets of the Borrower or any subsidiary
that (a) were not incurred in connection with borrowed money, (b) do not in the
aggregate materially detract from the value of the assets subject thereto or
materially impair the use thereof in the operation of such business and (c) do
not secure obligations aggregating in excess of One Million Dollars
($1,000,000).

        5.    Representations and Warranties of Borrower.    Borrower represents
and warrants to Bank that as of the date of acceptance of this Agreement, the
Note and/or the Loan Documents, as of the date of borrowing hereunder and at all
times the Loan or any other Indebtedness are outstanding hereunder:

        (a)  If Borrower is a corporation, Borrower is duly organized, validly
existing and in good standing under the laws of the state of its incorporation;
if a partnership, Borrower is duly organized and validly existing under the
partnership agreement and the applicable laws of the state in which the
partnership is formed or exists or if a limited liability company, Borrower is
duly organized and validly existing under the operating agreement and the
applicable laws of the state in which the limited liability company is formed;

        (b)  Borrower has the legal power and authority, to own its properties
and assets and to carry out its business as now being conducted; it is qualified
to do business in every jurisdiction wherein such qualification is necessary,
except where the failure to be so qualified would not have a material adverse
effect on Borrower; it has the legal power and authority to execute and perform
this Agreement, the Note and/or the Loan Documents to borrow money in accordance
with its terms, to execute and deliver this Agreement, the Note and the Loan
Documents, and to do any and all other things required of it hereunder; and this
Agreement, the Note and all the Loan Documents, when executed on behalf of
Borrower by its duly authorized officers, partners or members, as the case may
be, shall be its valid and binding obligations legally enforceable in accordance
with their terms, except as such enforceability may be limited by general
principles of equity and bankruptcy, insolvency, reorganization and moratorium
and other similar laws relating to creditors' rights;

        (c)  The execution, delivery and performance of this Agreement, the Note
and/or the Loan Documents and the borrowings hereunder and thereunder (i) have
been duly authorized by all requisite corporate, partnership or company action;
(ii) do not require governmental approval; (iii) will not result (with or
without notice and/or the passage of time) in any conflict with or breach or
violation of or default under, any provision of law, the articles of
incorporation, articles of organization, operating agreement, bylaws or
partnership agreement of Borrower, any provision of any indenture, agreement or
other instrument to which Borrower is a party, or by which it or any of its
properties or assets are bound; and (iv) will not result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
of the properties or assets of Borrower;

        (d)  The balance sheet of Borrower as provided to Bank in connection
herewith and the related statement of income of Borrower provided to Bank for
the period ended March 31, 2002,

2

--------------------------------------------------------------------------------




fairly present the financial condition of Borrower in accordance with generally
accepted accounting principles ("GAAP") consistently applied; and from the date
thereof to the date hereof, there has been no material adverse change in such
condition or operations; and

        (e)  There is not pending nor, to the best of Borrower's knowledge,
threatened, any litigation, proceeding or governmental investigation which could
materially and adversely affect its business or its ability to perform its
obligations, pay the Indebtedness and/or comply with the covenants set forth
herein and/or in the Note and/or the other Loan Documents.

        6.    Affirmative Covenants.    Until the Indebtedness is paid in full,
Borrower covenants and agrees to do the following:

        (a)  Furnish to Bank within forty-five (45) days after the end of each
quarter, an unaudited balance sheet and statement of income and 10Q report
covering Borrower's operations. Within ninety (90) days of the end of each of
Borrower's fiscal years, furnish to Bank statements of the financial condition
of Borrower for each such fiscal year, including but not limited to, a balance
sheet, profit and loss statement, statement of cash flow and 10K report. Said
annual statements shall be prepared by an independent certified public
accountant selected by Borrower and reasonably acceptable to Bank on an audited
basis;

        (b)  In addition to the financial statements requested above, Borrower
agrees to provide Bank with the following schedules in a form acceptable to
Bank:

      X     Accounts Receivable Aging Reports   on an as requested basis    
  X     Accounts Payable Aging Reports   on an as requested basis      N/A   
Job Progress Reports   on a                          basis; and       X    
Inventory Reports   on an as requested basis      N/A        on
a                        basis

        (c)  Promptly inform Bank of the occurrence of any default or event of
default as defined in the Note and/or the Loan Documents (hereinafter referred
to as "Default") or of any event which could have a materially adverse effect
upon Borrower's business, properties, financial condition or ability to comply
with its obligations hereunder, including without limitation its ability to pay
the Indebtedness;

        (d)  Furnish such other information as Bank may reasonably request;

        (e)  Keep in full force and effect its own corporate, company or
partnership existence in good standing; continue to conduct and operate its
business substantially as presently conducted and operated and maintain and
protect all material franchises and trade names and preserve all the remainder
of its property used or useful in the conduct of its business and keep the same
in good repair and condition, ordinary wear and tear excepted;

        (f)    Comply with the financial covenants set forth in Addendum A,
attached hereto and made a part hereof;

        (g)  Maintain a standard and modern system of accounting in accordance
with GAAP consistently applied with ledger and account cards and/or computer
tapes and computer disks, computer printouts and computer records pertaining to
the Collateral which contain information as may from time to time be requested
by Bank, not modify or change its method of accounting, in any material respect,
without the written consent of Bank first obtained such consent not to be
unreasonably withheld, conditioned or delayed, provided, however, that if any
changes in generally accepted accounting principles from those used in the
preparation of the financial statements referred to in this Agreement hereafter
result from the promulgation of rules, regulations, pronouncements, or opinions
of or are otherwise required by the Financial Accounting Standards

3

--------------------------------------------------------------------------------




Board or the American Institute of Certified Public Accountants (or successors
thereto or agencies with similar functions), or there shall occur any change in
the Borrower's fiscal or tax years and, as a result of any such changes, there
shall result a change in the method of calculating any of the financial
covenants, negative covenants, standards or other terms or conditions found in
this Agreement, then the parties hereto agree to enter into negotiations in
order to amend such provisions so as to equitably reflect such changes with the
desired result that the criteria for evaluating the Borrower's financial
condition shall be the same after such changes as if such changes had not been
made,

        (h)  Permit Bank and any of its employees, officers, or agents, upon
reasonable prior notice, during Borrower's usual business hours, or the usual
business hours of any third person having control thereof, to have access to and
examine all of Borrower's records relating to the Collateral, Borrower's
financial condition and the results of Borrower's operations and in connection
therewith, permit Bank or any of its agents, employees, or officer to copy and
make extracts therefrom;

        (i)    Maintain Borrower's same place of business or chief executive
office or residence as indicated below, and not relocate said address without
giving Bank 30 days prior written notice;

        (j)    Maintain insurance with such insurers in such amounts and of a
type reasonably satisfactory to Bank, with Bank to be designated as the payee of
any such insurance policies under a payee/secured lender clause reasonably
acceptable to Bank; and

        (k)  On a continuing basis from the date of this Agreement until the
Indebtedness is paid in full and Borrower has performed all of its other
obligations hereunder, Borrower represents and agrees that:

        (1)  There are not and will not be Hazardous Materials (as later
defined) on, in or under any real or personal property ("Property") now or at
any time owned, occupied or operated by Borrower which in any material manner
violate any Environmental Law (as later defined).

        (2)  Borrower shall promptly conduct all investigations, testing and
other actions necessary to clean up and remove all Hazardous Materials on or
affecting the Property in accordance with every Environmental Law.

        (3)  Borrower shall defend, indemnify and hold harmless Bank, its
employees, agents, officers, shareholders and directors from and against any and
all claims, damages, fines, expenses, liabilities or causes of action of
whatever kind, including without limit consultant fees, legal expenses and
reasonable attorneys' fees, suffered by any of them as a direct or indirect
result of any actual or asserted violation of any Environmental Law.

        (4)  Upon ten days notice to Borrower (except in an emergency), Bank may
(but is not obligated to) enter on the Property or take such other actions as it
deems appropriate to inspect, test for, clean up, remove or minimize the impact
of any Hazardous Materials upon Bank's receipt of any notice from any source
asserting the existence of any Hazardous Materials in violation of any
Environmental Law. All costs and expenses so incurred by Bank, including without
limit consultant fees, legal expenses and reasonable attorneys' fees, shall be
payable by Borrower upon demand.

        (5)  The provisions of this section shall survive the repayment of the
Indebtedness, the satisfaction of all other obligations of Borrower to Bank, the
discharge or termination by Bank of any lien or security interest from Borrower,
and the foreclosure of or exercise of rights as to any collateral given to Bank.

        (6)  "Hazardous Materials" mean all of the following: any asbestos,
petroleum, petroleum by-products, flammable explosives, or radioactive materials
or any hazardous or toxic materials

4

--------------------------------------------------------------------------------




as defined in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. Sections 9601 et seq.) or in any
other Environmental Law.

        (7)  "Environmental Law" means any federal, state, local or other law,
ordinance, statute, directive, rule, order or regulation on object of which is
to regulate or improve health, safety or the environment.

        7.    Negative Covenants.    Borrower shall not, without Bank's prior
written consent, such consent not to be unreasonably withheld, conditioned or
delayed, do any of the following:

        (a)  Grant a security interest in or permit a lien, claim or encumbrance
upon any of the Collateral to any person, association, firm, corporation,
entity, governmental agency or instrumentality, except for Permitted Liens;

        (b)  Create, incur, assume or suffer to exist any mortgage, pledge,
encumbrance, security interest, lien or charge upon, or create, suffer or permit
to exist any lien, security interest in, or encumbrance upon any of its property
or assets, whether now owned or hereafter acquired, except for Permitted Liens.
In addition, Borrower shall not enter into an agreement with a third party
providing financing to Borrower by which Borrower places an additional negative
pledge on its assets or promises not to hypothecate or transfer said assets.
Borrower acknowledges and agrees that assets shall include, without limitation,
Intellectual Property.

        (c)  Permit any levy, attachment or restraint to be made affecting any
of Borrower's assets in an amount in excess of One Million Dollars ($1,000,000);

        (d)  Permit any judicial officer or assignee to be appointed or to take
possession of any or all of Borrower's assets in excess of One Million Dollars
($1,000,000);

        (e)  Other than sales of inventory in the ordinary course of Borrower's
business, to sell, lease or otherwise dispose of, move, or transfer, whether by
sale or otherwise, any of Borrower's assets exceeding, in the aggregate, One
Million Dollars ($1,000,000) in value in any one fiscal year;

        (f)    Change its name, business structure, corporate identity or
structure; add any new fictitious name, liquidate, merge or consolidate with or
into any other business organization where (i) Borrower is not the surviving
entity, (ii) the cost to Borrower is in excess of One Million Dollars
($1,000,000), and (iii) such merger or consolidation otherwise creates an Event
of Default;

        (g)  Move or relocate any material portion of the collateral except in
the ordinary course of Borrower's business;

        (h)  Acquire any other business organization that would cause a use of
Borrower's cash or the assumption of debt in excess of One Million Dollars
($1,000,000);

        (i)    Enter into any transaction not in the usual course of Borrower's
business, except for an acquisition or disposition involving the use of
Borrower's cash or assumption of debt of less than One Million Dollars
($1,000,000);

        (j)    Make any investment in securities of any person, association,
firm, entity or corporation other than marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition thereof,
(ii) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and
having, at the time of acquisition, the highest rating obtainable from either
Standard & Poor's Rating Group or Moody's Investors Service, Inc.,
(iii) commercial paper having, at the time of acquisition, one of the highest
two ratings obtainable from either Standard & Poor's Rating Group or Moody's
Investors Service, Inc., (iv) certificates of deposit, other time deposits,

5

--------------------------------------------------------------------------------




and bankers' acceptances maturing within one year from the date of acquisition
thereof issued by any bank operating under the laws of the United States or any
state thereof or the District of Columbia that has combined capital and surplus
of not less than $500,000,000, (v) repurchase agreements with respect to any of
the Investments permitted under the foregoing clauses (i), (ii), (iii), and
(iv); or (v) institutional money market funds organized under the laws of the
United States of America or any state thereof that invest solely in any of the
Investments permitted under the foregoing clauses (i), (ii), (iii), and (iv);
(vi) investments by the Borrower or any subsidiary in any of Borrower's
subsidiaries and (vii) investments not otherwise permissible hereunder, provided
that the amount of any such otherwise impermissible investment does not exceed
One Million Dollars ($1,000,000);

        (k)  Make any change in Borrower's financial structure or in any of its
business objects, purposes or operations which would adversely affect the
ability of Borrower to pay its obligations;

        (l)    Incur any debt, other than obligations to Bank, in excess of One
Million Dollars ($1,000,000), outside the ordinary course of Borrower's
business;

        (m)  Make any advance or loan except in the ordinary course of
Borrower's business except for (i) loans or advances that are current assets or
arise from sales in the ordinary course of business; (ii) trade credit extended
on usual and customary terms in the ordinary course of business; (iii) advances
to employees for moving, relocation and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business; loans or advances for
working capital purposes by the Borrower to any subsidiary or joint venture,
provided (a) such subsidiary or joint venture has positive tangible net worth
after giving effect to such loan or advance, (b) such debt is incurred in the
ordinary course of business of such subsidiary or joint venture, (c) such debt
is evidenced by a note or other instrument that is subject to a valid, perfected
and first priority lien in favor of the Bank;

        (n)  Guaranty or otherwise, directly or indirectly, in any way be or
become responsible for obligations of any other person, whether by agreement to
purchase the indebtedness of any other person, agreement for the furnishing of
funds to any other person through the furnishing of goods, supplies or services,
by way of stock purchase, capital contribution, advance or loan, for the purpose
of paying and discharging (or causing the payment or discharge of) the
indebtedness of any other person, or otherwise, except for the endorsement of
negotiable instruments by Borrower in the ordinary course of business for
deposit or collection;

        (o)  Sell, lease, transfer or otherwise dispose of properties and assets
having an aggregate book value of more than One Million Dollars ($1,000,000.00)
(whether in one transaction or in a series of transactions) except as to the
sale of the inventory in the ordinary course of business; change its name,
consolidate with or merge into any corporation, permit another corporation to
merge into it, enter into any reorganization or recapitalization or reclassify
its capital stock, or enter into any sale-lease back transaction;

        (p)  Purchase or hold beneficially any stock or other securities of, or
make any investment for more than One Million Dollars ($1,000,000) or acquire
any interest for more than One Million Dollars ($1,000,000) in, any other
person, except for the common stock of the subsidiaries owned by Borrower on the
date of this Agreement or other applicable date and except for certificates of
deposit with maturities of one year or less of a United States commercial bank
with capital, surplus and undivided profits in excess of One Hundred Thousand
Dollars ($100,000.00), and direct obligations of the United States government
maturing within one (1) year from the date of acquisition thereof;

        (q)  Allow any fact, condition or event to occur or exist with respect
to any employee, pension or profit sharing plan established or maintained by it
which might constitute grounds for

6

--------------------------------------------------------------------------------




termination of any such plan or for the court appointment of a trustee to
administer any such plan;

        (r)  Acquire or expend for or commit itself to acquire or expend for
fixed assets by lease, purchase or otherwise in an aggregate amount that exceeds
One Million Dollars ($1,000,000.00) in any fiscal year; or

        8.    Default.    The terms "Default" or "Event of Default", as used
herein, shall have the meaning given in the Note and/or the Loan Documents. In
addition, the parties agree that any one or more of the following events shall
constitute a default by Borrower under this Agreement, the Note and/or the Loan
Documents:

        (a)  If Borrower fails or neglects to perform, keep or observe any
material term, provision, condition, covenant, agreement, warranty or
representation contained in this Agreement, the Note, the Loan Documents or any
other present or future agreement between Borrower and Bank;

        (b)  If any material representation, statement, report or certificate
made or delivered by Borrower, or any of its officers, employees or agents to
Bank is not true and correct as of the time such representation, statement,
report or certificate was made;

        (c)  If Borrower fails to pay when due and payable or declared due and
payable, all or any portion of the Indebtedness (whether or principal, interest,
taxes, reimbursement of Bank expenses, or otherwise);

        (d)  If there is a material impairment of the value or priority of
Bank's security interest in the collateral;

        (e)  If all or any of Borrower's assets in excess of One Million Dollars
($1,000,000) are affected, become subject to a writ or distress warrant, or are
levied upon, or come into the possession of any judicial officer or assignee and
the same are not released, discharged or bonded against within ten (10) days
thereafter;

        (f)    If any insolvency proceeding is filed or commenced by or against
Borrower without being dismissed within ten (10) days thereafter;

        (g)  If any bankruptcy or other proceeding is filed or commenced by or
against Borrower for its reorganization, dissolution or liquidation without
being dismissed within ten (10) days of its commencement;

        (h)  If Borrower is enjoined, restrained or in any way prevented by
court order from continuing to conduct all or any material part of its business
affairs;

        (i)    If a notice of lien, levy or assessment is filed of record with
respect to any or all of Borrower's assets by the United States Government, or
any department, agency or instrumentality thereof, or by any state, county,
municipal or other government agency, or if any taxes or debts owing in excess
of Two Hundred Thousand Dollars ($200,000) at any time hereafter to any one or
more of such entities becomes a lien, whether inchoate or otherwise, upon any or
all of the Borrower's assets and the same is not paid on the payment date
thereof;

        (j)    If a judgment or other claim becomes a lien or encumbrance upon
any or all of Borrower's assets in excess of One Million Dollars ($1,000,000)
and the same is not satisfied, dismissed or bonded against within ten (10) days
thereafter;

        (k)  If Borrower's records are prepared and kept by an outside computer
service bureau at the time this Agreement, the Note and/or the Loan Documents
are entered into or during the term of this Agreement, the Note and/or the Loan
Documents, such an agreement with an outside service bureau is entered into, and
at any time thereafter, without first obtaining the written consent of

7

--------------------------------------------------------------------------------




Bank, Borrower terminates, modifies, amends or changes its contractual
relationship with said computer service bureau or said computer service bureau
fails to provide Bank with any requested information or financial data
pertaining to Bank's Collateral, Borrower's financial condition or the results
of Borrower's operations;

        (l)    If Borrower permits a default in any material agreement to which
Borrower is a party with third parties so as to result in an acceleration of the
maturity of Borrower's indebtedness to others, whether under any indenture,
agreement or otherwise;

        (m)  If Borrower makes any payment on account of indebtedness which has
been subordinated to Borrower's obligations to Bank, including without
limitation the Indebtedness, provided, however, that as long as no Event of
Default then exists, the Borrower and its subsidiaries may pay intercompany debt
in the ordinary course of business consistent with past practice;

        (n)  If any material misrepresentation exists now or thereafter in any
written warranty or representation made to Bank by any officer or director of
Borrower, or if any such written warranty or representation is withdrawn by any
officer or director;

        (o)  If any party subordinating its claims to that of Bank's or any
guarantor of Borrower's obligations terminates its subordination or guaranty,
becomes insolvent or an insolvency proceeding is commenced by or against any
such subordinating party or guarantor;

        (p)  If Borrower is an individual and Borrower dies;

        (q)  If there is a change of ownership or control of N/A percent
(            %) or more of the issued and outstanding stock of Borrower; or

        (r)  If any reportable event, which the Bank reasonable determines
constitutes grounds for the termination of any deferred compensation plan by the
Pension Benefit Guaranty Corporation or for the appointment by the appropriate
United States District Court of a trustee to administer any such plan, shall
have occurred and be continuing thirty (30) days after written notice of such
determination shall have been given to Borrower by Bank, or any such Plan shall
be terminated within the meaning of Title IV of the Employment Retirement Income
Security Act ("ERISA"), or a trustee shall be appointed by the appropriate
United States District Court to administer any such plan, or the Pension Benefit
Guaranty Corporation shall institute proceedings to terminate any plan and in
case of any event described in this Section 8, the aggregate amount of the
Borrower's liability to the Pension Benefit Guaranty Corporation under Sections
4062, 4063 or 4064 of ERISA shall exceed five percent (5%) of Borrower's
Tangible Effective Net Worth.

        Bank shall not be obligated to make advances to Borrower during any cure
period provided for in Sections 8(e), 8(f), 8(j), and 8(r) above.

        9.    Rights and Remedies.    The parties have agreed as follows with
respect to Bank's rights and remedies upon Default:

        (a)  Bank shall have all rights and remedies available hereunder and
under the Note and the Loan Documents and under applicable law;

        (b)  Bank may at its option without notice, accelerate the Indebtedness
and declare all Indebtedness to be due, owing and payable in full;

        (c)  Bank may at its option without notice, cease advancing money or
extending credit to or for the benefit of Borrower under this Agreement or any
other agreement between Borrower and Bank.

8

--------------------------------------------------------------------------------




        (d)  No Default (as defined in this Agreement, the Note and/or the Loan
Documents) shall be waived by Bank except in writing and a waiver of any Default
shall not be a waiver of any other default or of the same default on a future
occasion;

        (e)  No single or partial exercise of any right, power or privilege
hereunder, or any delay in the exercise hereof, shall preclude other or further
exercise of the rights of the parties under this Agreement, the Note and/or the
Loan Documents; and

        (f)    No forbearance on the part of Bank in enforcing any of its rights
under this Agreement, the Note and/or the Loan Documents nor any renewal,
extension or rearrangement of any payment or covenant to be made or performed by
Borrower hereunder shall constitute a waiver of any of the terms of this
Agreement, the Note, and/or the Loan Documents, or of any such right.

        10.    Cross-Default.    A Default under this Agreement shall also be a
Default under the Note and the Loan Documents, and vice versa. A Default under
this Agreement, the Note and/or the Loan Documents shall also be a Default under
every other note and other agreement between Bank and Borrower, and vice versa.

        11.    Cross-Collateral.    Any Collateral for this Agreement, the Note
and/or the Loan Documents shall also be Collateral for any other obligations
owing by Borrower to Bank. Notwithstanding the above, (i) to the extent that any
portion of the Indebtedness is a consumer loan, that portion shall not be
secured by any deed of trust or mortgage on or other security interest in any of
the undersigned's principal dwelling or in any of the undersigned's real
property which is not a purchase money security interest as to that portion,
unless expressly provided to the contrary in another place, or (ii) if the
undersigned (or any of them) has (have) given or give(s) Bank a deed of trust or
mortgage covering real property, that deed of trust or mortgage shall not secure
this Note or any other indebtedness of the undersigned (or any of them), unless
expressly provided to the contrary in another place.

        12.    Survival of Covenants, Agreements, Representations and
Warranties.    All covenants, agreements, representations and warranties
(a) previously made (except as specifically subsequently modified); (b) made in
connection herewith or with the Note and/or the Loan Documents and/or any
document contemplated hereby; or (c) executed hereafter (unless such document
expressly states that this Agreement does not apply thereto) shall survive the
borrowing hereunder and thereunder and the repayment in full of the Note and/or
the Loan Documents and any amendments, renewals or extensions thereof and shall
be deemed to have been relied upon by Bank. All statements as to Borrower
contained in any certificate or other document delivered to Bank by Borrower at
any time by or on behalf of Borrower shall constitute representations and
warranties by Borrower.

        13.    Miscellaneous.    The parties agree to the following
miscellaneous terms:

        (a)  This Agreement, the Note and the Loan Documents shall be governed
by California law, without regard for the effect of conflict of laws;

        (b)  Borrower agrees that it will pay all out of pocket costs of Bank
and expenses (including, without limitation, Bank's reasonable attorneys' fees
and costs and/or fees, transfer charges and costs of Bank's in-house counsel) in
connection with the preparation of this Agreement, the Note and/or the Loan
Documents and/or the documents contemplated hereby and the closing of the Loan;

        (c)  This Agreement, the Note and/or the Loan Documents shall inure to
the benefit of and shall be binding upon the parties hereto and their respective
successors and assigns; provided, however, that Borrower shall not assign or
transfer its right or obligations under this Agreement, the Note and/or the Loan
Documents without the prior written consent of Bank;

        (d)  Borrower acknowledges that Bank may, subject to its full compliance
with its obligations described in that certain letter agreement between Bank and
Borrower dated as of August 29,

9

--------------------------------------------------------------------------------




2002, provide information regarding Borrower and the Loan to Bank's parent,
subsidiaries and affiliates and service providers, and

        (e)  This Agreement is an integrated agreement and supersedes all prior
negotiations and agreements regarding the subject matter hereof. Any amendments
hereto shall be in writing and be signed by all parties hereto.

        14.    JURY WAIVER.    THE BORROWER AND THE BANK ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH
PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES
ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE
OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE INDEBTEDNESS.

        IN WITNESS WHEREOF, the parties have executed this Business Loan
Agreement as of the date first set forth above.


Address of Borrower:
 
Borrower:           10165 McKellar Court

--------------------------------------------------------------------------------

  Quidel Corporation

--------------------------------------------------------------------------------


San Diego, CA 92121
 
By:
 
/s/  PAUL E. LANDERS      

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


 
 
Title:
 
Vice President, Chief Financial Officer

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

              By:            

--------------------------------------------------------------------------------


 
 
Title:
 
         

--------------------------------------------------------------------------------

                        Comerica Bank-California
("Bank")                         By:             /s/ Illegible

--------------------------------------------------------------------------------

              Title:            

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

ADDENDUM A TO BUSINESS LOAN AGREEMENT
(FINANCIAL COVENANTS)

        1.    Definitions Relating to Financial Covenants.    

        Cash Flow as used in this Agreement means for any applicable period of
determination, the net income (as later defined) (after deduction for income
taxes and other taxes of Borrower or its subsidiaries, determined by reference
to income or profits of Borrower or its subsidiaries) for such period, plus, to
the extent deducted in computation of such net income, the amount of
depreciation and amortization expense and the amount of deferred tax liability
during such period, all as determined in accordance with GAAP. For Borrower and
its subsidiaries, the applicable period of determination will be N/A, beginning
with the period from            to            .

        Cash Flow Coverage Ratio means the ratio, of "Net Cash Flow" divided by
"Debt Service".

        Current Assets as used in this Agreement means, as of any applicable
date of determination, all unrestricted cash, CD's or marketable securities,
non-affiliated accounts receivable, United States Government securities and/or
claims against the United States Government, and inventories (held for sale in
the ordinary course of business) of Borrower and its subsidiaries.

        Current Liabilities as used in this Agreement means, as of any
applicable date of determination, (i) all liabilities of Borrower or its
subsidiaries that should be classified as current in accordance with GAAP,
including, without limitation, any portion of the principal of the Indebtedness
under this Agreement, the Note and/or the Loan Documents classified as current,
plus (ii) to the extent not otherwise included, all liabilities of Borrower to
any of its affiliates (including officers, directors, shareholders, subsidiaries
and commonly held companies), whether or not classified as current in accordance
with GAAP unless same shall be the long term portion of Subordinated Debt (as
defined below).

        Current Ratio as used in this Agreement means, as of an applicable date
of determination, Current Assets divided by Current Liabilities.

        Debt shall mean, as of any applicable date of determination, all items
of indebtedness, obligation or liability of a person, whether matured or
unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, joint or several, that should be classified as liabilities in
accordance with GAAP excepting such liabilities as shall be Subordinated Debt
(as defined below), and contingent obligations of the Borrower and its
subsidiaries with respect to debt of joint ventures that are not consolidated in
the consolidated financial statements of the Borrower under GAAP, provided that
(a) such debt and contingent obligations are incurred in the ordinary course of
business, (b) such debt is fully secured by assets not reflected on the
consolidated balance sheet of the Borrower (except as part of the investment of
the Borrower in such joint venture, and (c) such contingent obligations remain
contingent.

        Debt Service, as used herein, shall mean the sum of: (i) the principal
and interest payments due within twelve (12) months of the applicable quarter
end, on all Long Term Debt and interest expense paid on Revolving Line of Credit
for the previous (12) months of the applicable quarter end (ii) lease payments
due within twelve (12) months of the applicable quarter end on all Long Term
Capital Leases. "Long Term Debt" and "Long Term Capital Leases," as used herein,
shall mean those debts and lease obligations or renewals or extensions thereof
whose original terms exceeded one (1) year.

        EBITDA as used in this Agreement as of any applicable date of
determination shall mean the sum of (a) net income before taxes, plus
(b) interest expense, plus (c) depreciation and amortization expense.

        Fixed Charges as used in this Agreement means, as of any applicable
period of determination, with respect to Borrower and its subsidiaries, the sum,
without duplication, of (a) all interest paid or payable

11

--------------------------------------------------------------------------------


during such period by Borrower or its subsidiaries on debt of such person; plus
(b) all payments of principal or other sums paid or payable during such period
by such person with respect to Debt having a final maturity more than one year
from the date of creation of such Debt; plus (c) all debt discount and expense
amortized or required to be amortized during such period by such person; plus
(d) the maximum amount of all rents and other payments paid or required to be
paid by such person during such period under any lease or other contract or
arrangement providing for use of real or personal property in respect of which
such person is obligated as a lessee, user or obligor; plus (e) all dividends
and other distributions paid or payable by Borrower (including S-Draws, if
applicable, as per the Cash Flow Coverage Ratio above) or its subsidiaries or
otherwise accumulating during such period on any capital stock of Borrower or
its subsidiaries; plus (f) all loans or other advances made by Borrower or its
subsidiaries during such period to any affiliate of such person. The applicable
period of determination will be N/A, beginning with the period
from            to            .

        Net Cash Flow shall mean the sum of: (i) pre-tax income of Borrower,
plus (ii) the amount of interest and depreciation amortization charges less
(iii) cash dividends, less (iv) income taxes, less (v) the amount the Borrower
expended during the year for the acquisition of fixed assets and /or leasehold
improvements, plus (vi) the amount of Long Term Debt Borrower incurred for the
acquisition of such fixed assets and/or leasehold improvements, all of which
will be computed for the twelve (12) month period ending with the applicable
quarter.

        Net Income shall mean the net income (or loss) of a person for any
period determined in accordance with GAAP but, however, excluding:

        (a)  any gains or losses on the sale or other disposition, not in the
ordinary course of business, of investments or fixed or capital assets, and any
taxes on the excluded gains and any tax deductions or credits on account on any
excluded losses; and

        (b)  in the case of the Borrower, net earnings of any person in which
Borrower has an ownership interest, unless such net earnings shall have actually
been received by Borrower in the form of cash distributions.

        Quick Assets as used in this Agreement means, as of any applicable date
of determination, unrestricted cash, CD's or marketable securities and net
accounts receivable arising from the sale of goods and services, and United
States Government securities and/or claims against the United States Government
of Borrower and its subsidiaries.

        Quick Ratio as used in this Agreement means, as of an applicable date of
determination, Quick Assets divided by Current Liabilities, excluding
subordinated debt.

        Tangible Effective Net Worth as used in this Agreement means Tangible
Net Worth as of any applicable date of determination, increased by the long term
portion of Subordinated Debt (as defined below), if any, of Borrower or its
subsidiaries and decreased by the following: Subscription lists, organization
expenses, trade accounts receivable converted to notes, and money due to
Borrower or its subsidiaries from affiliates (including officers, directors,
subsidiaries and commonly held companies).

        Tangible Net Worth as used in this Agreement means, as of any applicable
date of determination, the excess of:

        (a)  the net book value of all assets of Borrower and its subsidiaries
(other than patents, patent rights, trademarks, trade names, franchises,
copyrights, licenses, goodwill, and similar intangible assets) after all
appropriate deductions in accordance with GAAP (including, without limitation,
reserves for doubtful receivables, obsolescence, depreciation and amortization),
minus

        (b)  all Total Liabilities of Borrower and its subsidiaries.

12

--------------------------------------------------------------------------------

        Total Liabilities as used in this Agreement means, as of any applicable
date, the total of all items of indebtedness, obligation or liability which, in
accordance with GAAP consistently applied, would be included in determining the
total liabilities of Borrower or its subsidiaries, including, without
limitation, (a) all obligations secured by any mortgage, pledge, security
interest or other lien on property owned or acquired, whether or not the
obligations secured thereby shall have been assumed; (b) all obligations which
are capitalized lease obligations; and (c) all guaranties, endorsements or other
contingent or surety obligations with respect to the indebtedness of others,
whether or not reflected on the balance sheets of Borrower or its subsidiaries,
including, without limitation, any obligation to furnish funds, directly or
indirectly through the purchase of goods, supplies, services, or by way of stock
purchase, capital contribution, advance or loan or any obligation to enter into
a contract for any of the foregoing.

        Total Liabilities to Tangible Effective Net Worth Ratio means, as of any
applicable date, Total Liabilities divided by Tangible Effective Net Worth.

        Subordinated Debt as used in this Agreement means indebtedness of
Borrower to third parties which has been subordinated to all Indebtedness owing
by Borrower to Bank pursuant to a subordination agreement in form and content
satisfactory to Bank.

        Senior Debt as used in this Agreement means obligations of Borrower
outstanding to Bank.

        Working Capital as used in this Agreement means, as of any applicable
date of determination, Current Assets less Current Liabilities.

  Other.        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

        2.    Financial Covenants.    Borrower shall maintain the following
financial ratios and covenants on a consolidated and non-consolidated basis,
which shall be monitored on a quarterly basis, except as noted below.

        (a)  Working Capital in an amount not less than     N/A     ;

        (b)  Tangible Effective Net Worth in an amount not less than $32,000,000
increased quarterly by 50% of net profit after taxes of such quarter.

        (c)  A ratio of Current Assets to Current Liabilities of not less than
    N/A     ;

        (d)  A ratio of Quick Assets to Current Liabilities of not less than
1.00:1.00 ;

        (e)  A ratio of Total Liabilities (less Subordinated Debt as defined
herein) to Tangible Effective Net Worth of less than   1.50:1.00   ;

        (f)    A Cash Flow Coverage Ratio of not less than 1.75:1.00 ;

        (g)  Net income after taxes or S-Draws as per Cash Flow Coverage Ratio
above of     N/A    ;

        (h)  Profitability on a     N/A     basis
                                                 ;

        (i)    Fixed Charge Ratio of                         N/A                
         ;

        (j)    Other applicable terms: Senior Debt to EBITDA of not greater than
1.75:1.00 to be measured on a quarterly basis beginning June 30, 2002, based on
a four quarter rolling EBITDA, computed for the four quarter period ending on
the last day of the of the applicable quarter.

        All financial covenants shall be computed in accordance with GAAP
consistently applied except as otherwise specifically set forth in this
Agreement. All monies due from affiliates (including officers, directors and
shareholders) shall be excluded from Borrower's assets for all purposes
hereunder.

13

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.25



BUSINESS LOAN AGREEMENT
